

Exhibit 10.4


Truist Bank, as Administrative Agent and
The Lenders Party to the Credit Agreement (as defined below)
Mail Code GA-ATL-3950
3333 Peachtree Road, NE
Atlanta, GA 30326
Attention: Amanda Parks
Amanda.Parks@suntrust.com
Fax: (404) 926-5100


Re:    Extension of Limited Consent


Effective as of July 14, 2020




Ladies and Gentlemen:


Reference is hereby made to (i) that certain Credit Agreement dated as of
January 28, 2019 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) by and among ON DECK CAPITAL, INC., a Delaware corporation, as the
Company, TRUIST BANK (as successor to SUNTRUST BANK), as administrative agent
for the “Revolving Lenders” party to the Credit Agreement (in such capacity,
“Administrative Agent”) and each of the Lenders from time to time party thereto
and (ii) that certain Limited Consent dated as of June 23, 2020 (as the same may
hereafter be amended or otherwise modified prior to the date hereof, the “June
Limited Consent”) by and among the Company, the Lenders and the Administrative
Agent. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the June Limited Consent or, if not defined therein,
the Credit Agreement.


Pursuant to the terms of the June Limited Consent, the Administrative Agent and
the Lenders consented to the Payout Period Percentage Increase not being
effective until the Extended Date. The Company requests, and the Administrative
Agent and Lenders hereby consent, acknowledge and agree that, notwithstanding
anything to the contrary contained in the Credit Agreement or the other Credit
Documents (including the June Limited Consent), (i) the Extended Date shall be
extended from July 14, 2020 until July 31, 2020 and (ii) as a result of the
further extension of the Extended Date, the amount payable on July 17, 2020
pursuant to Section 2.6 of the Credit Agreement and after giving effect to the
application of the Paydown Amount pursuant to the June Limited Consent shall be
$8,125,000 (which is an amount equal to (A) the aggregate principal amount of
the Revolving Loans on the Payout Period Start Date times 12.5% (the applicable
Payout Period Percentage without giving effect to the Payout Period Percentage
Increase) minus (B) $5,000,000 (the Paydown Amount))(such amount, the “July
Paydown Amount”). Further, notwithstanding the foregoing, unless the Extended
Date is further extended in writing by the parties hereto after the date hereof
or the Company, the Administrative Agent and the Lenders agree (in their
respective sole discretions) to effect an amendment of the Credit Agreement on
or prior to July 31, 2020, the Company shall pay to the Administrative Agent for
the benefit of the Lenders on or before July 31, 2020 an amount equal to
$7,875,000 (which is an amount equal to (A) the aggregate principal







--------------------------------------------------------------------------------



Exhibit 10.4


amount of the Revolving Loans on the Payout Period Start Date times 20% (the
applicable Payout Period Percentage after giving effect to the Payout Period
Percentage Increase) minus (B) the Paydown Amount minus (C) the July Paydown
Amount) (such amount, the “Percentage Increase Amount”). The Company’s failure
to pay the Percentage Increase Amount on or prior to such date shall be an
immediate Event of Default under and as defined in the Credit Agreement.
    
This Extension of Limited Consent is a limited consent and (i) shall only be
relied upon and used for the specific purpose set forth herein, (ii) shall not
constitute nor be deemed to constitute (a) a waiver of any Default or Event of
Default or (b) except as expressly set forth herein, a waiver or amendment of
any term or condition of the Credit Agreement and the other Credit Documents
(without limitation of the forgoing, for the avoidance of doubt, this Extension
of Limited Consent does not waive or impact the occurrence of the Payout Period
Start Date (or any effect under the Credit Agreement resulting from the
occurrence thereof), the continued effect of the May APPE and the June APPE
(with the exception of the amount payable on July 17, 2020, as a result of an
Asset Performance Payout Event (Level 2) as expressly set forth herein) or the
requirement under the Credit Agreement to pay the Revolving Loans in the amount
required under Section 2.6 (as expressly modified by this Extension of Limited
Consent) when due), (iii) shall not constitute nor be deemed to constitute a
consent by Administrative Agent or any Lender to anything other than as
expressly set forth herein, and (iv) shall not constitute a custom or course of
dealing among the parties hereto. Except as otherwise expressly provided herein,
the Credit Agreement and each of the other Credit Documents shall remain in full
force and effect in accordance with their respective terms. Except as
specifically set forth herein, Administrative Agent and the Lenders reserve all
of their respective rights and remedies under the Credit Agreement and the
Credit Documents.


In consideration of the Extension of Limited Consent granted hereunder (and as a
condition to the effectiveness hereof), (a) Company hereby represents and
warrants to Administrative Agent and the Lenders that (i) no Default or Event of
Default has occurred and is continuing as of the date hereof, (ii) the
representations and warranties made by the Company contained in the Credit
Documents are true and correct in all material respects (without duplication of
any materiality qualifier contained therein) as of the date hereof, except to
the extent such representation and warranty expressly relates to an earlier date
(in which case, such representations and warranties were true and correct in all
material respects as of such earlier date), (iii) the execution, delivery and
performance by the Company of this letter agreement, have been duly authorized
by all necessary corporate action and (iv) this letter agreement constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting,
creditors’ rights generally and the effects of general principles of equity, (b)
substantially concurrently with the consummation of this Extension of Limited
Consent (and, in any event, not later than July 16, 2020), the Company shall pay
to the Administrative Agent on behalf of the Lenders, the July Paydown Amount
(and any interest owing (or would be owing) as of July 17, 2020 with respect to
such principal amount) which amount shall be distributed in accordance with
Section 2.12(c) of the Credit Agreement and shall permanently reduce the
outstanding amount of the Revolving Credit Commitment of each Revolving Lender
in accordance with their Pro Rata Share as set forth in Section 2.9 (the three
Business Day prior written notice being hereby waived) and (c) agrees to pay the
Percentage Increase Amount on or before July 31, 2020, to the extent


2
2

--------------------------------------------------------------------------------



Exhibit 10.4


payable in accordance with the terms of this Extension of Limited Consent. For
the avoidance of doubt, the parties hereby agree that (x) the Paydown Amount
(which was prepaid substantially concurrent with the June Limited Consent) was
applied to reduce the amount of the payment due by the Company on the Interest
Payment Date occurring on July 17, 2020 and (y) the July Paydown Amount to be
paid substantially concurrently with the consummation of this Extension of
Limited Consent shall satisfy the amount due and owing under Section 2.6 of the
Credit Agreement on July 17, 2020 (except as provided in the immediately
following paragraph).


The Company further agrees that within five Business Days of receipt (or such
longer period as the Administrative Agent may agree), the Company will pay to
the Administrative Agent all fees and expenses of the Administrative Agent
invoiced in connection herewith including legal and consulting fees and expenses
so invoiced. In addition to any rights and remedies under the Credit Documents,
if such amounts are not received by the Administrative Agent on or prior to such
date, this Extension of Limited Consent shall terminate on such date and the
Payout Period Percentage Increase shall be effective, and the Percentage
Increase Amount shall be payable, immediately.


This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which
counterparts together shall constitute one and the same instrument. Signature
pages to this letter agreement may be detached from multiple separate
counterparts and attached to the same document and a telecopy or pdf of any such
executed signature page shall be valid as an original. This letter agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto.


This letter agreement constitutes a Credit Document and shall be a contract made
under and governed by, and shall be construed and enforced in accordance with,
the laws of the state of New York.



Each of the undersigned has caused this letter agreement to be duly executed and
delivered as of the date first above written.


 
ON DECK CAPITAL, INC.,
as Company 
 
By: /s/ Kenneth A. Brause 
Name: Kenneth A. Brause
Title: Chief Financial Officer
 
 


TRUIST BANK,
as Administrative Agent 
 
By: /s/ Amanda Parks 
Name: Amanda Parks
Title: Senior Vice President
 
 


TRUIST BANK,
as a Lender
 
By: /s/ Amanda Parks 
Name: Amanda Parks
Title: Senior Vice President


 


SILICON VALLEY BANK,
as a Lender


By: /s/ John Lapides
Name: John Lapides
Title: Vice President




 


FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Lise Hinton
Name: Lise Hinton
Title: Senior Vice President










 
REGIONS BANK,
as a Lender


By: /s/ William Soo
Name: William Soo
Title: Director




CONGRESSIONAL BANK,
as a Lender


By: /s/ James H. Peterson
Name: James H. Peterson
Title: Executive Vice President & Chief Credit Officer




BANCALLIANCE INC.,
as a Lender


BY: ALLIANCE PARTNERS LLC, ITS ATTORNEY-IN-FACT


By: /s/ John Gray
Name: John Gray
Title: Executive Vice President













3
3